Per Curiam,
The statement of the questions involved in the appellant’s paper-book and some of the assignments of error, assume that this is an appeal from a final decree dismissing the plaintiff’s *288bill. This view of the record and decree is erroneous. The record shows that the bill was filed on February 8, 1905, and that on February 14, 1905, before answer filed, the injunction was refused. This cannot be considered otherwise than as an interlocutory decree refusing a preliminary injunction, and whilst the statute gives a right of appeal from such decree, we are all of opinion that upon the state of the record and proofs at the time the decree was made, the learned judge below was right'in holding that the case was not one requiring or justifying the interference of a court of equity with the execution of the landlord’s warrant then in the hands of the constable. This is the only question properly before us. Whether the plaintiff is entitled to maintain the bill in order to obtain discovery of the names of the owners, so that he may bring proceedings at law to recover damages for past injuries, is a question which does not arise and need not be discussed upon this appeal.
Decree affirmed and appeal dismissed at the appellant’s cost.